Law Department The Lincoln National Life Insurance Company 350 Church Street Hartford, CT 06301 Scott C. Durocher Counsel Phone: 860-466-1222 Scott.Durocher@LFG.com VIA FedEx July 29, 2011 Alison White, Esq. Office of Insurance Products Division of Investment Management Securities and Exchange Commission Mail Stop 5-6 treet, NE Washington, DC20549-0506 RE: Lincoln National Variable Annuity Account H of The Lincoln National Life Insurance Company Registration Statement on Form N-4 for Individual Variable Annuity Contracts File No. 333-175888 - American Legacy® Fusion Dear Ms. White: On behalf of The Lincoln National Life Insurance Company (“Lincoln”) and Lincoln National Variable Annuity Account H (“the Account”), enclosed is a courtesy copy of the initial registration statement under the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended (the “1940 Act”), on Form N-4 (the “Registration Statement”) for certain individual variable annuity contracts marketed under the name American Legacy® Fusion (“the Legacy Contracts”).The Registration Statement was filed with the Securities and Exchange Commission (“the Commission”) via EDGAR on July 29, 2011. The Legacy Contracts are in many respects similar to certain individual variable annuity contracts (the “ChoicePlus Contracts”) recently filed on Form N-4 by The Lincoln National Life Insurance Company and the Lincoln Life Variable Annuity Account N (File No. 333-174367, dated May 20, 2011). This filing for the ChoicePlus Contracts is currently being reviewed by the staff of the Office of Insurance Products, Division of Investment Management. The Legacy Contracts are “clones” of the ChoicePlus Contracts, therefore, the disclosure is similar with appropriate modifications to reflect language specific to the Legacy Contracts. The enclosed copies of the prospectus and statement of additional information included in the Registration Statement for the Legacy Contracts have been marked to show changes from the current prospectus and statement of additional information for the ChoicePlus Contracts. As stated in the transmittal letter for the Registration Statement, we respectfully request that the Registration Statement be given selective review (Release IC-13768). The material differences between the Legacy Contracts and the ChoicePlus Contracts are as follows: 1. The Registrant for the Legacy Contracts is Lincoln National Variable Annuity Account H, while the Registrant for the ChoicePlus Contracts is Lincoln Life Variable Annuity Account N. Appropriate modifications have been made to reflect this difference. 2. The Legacy Contracts offer investment options from two different fund families, while the ChoicePlus Contracts offer investment options from ten fund families. Revisions have been made to the following sections to reflect this difference: § the available funds listing on pages 1-2, § the fund expense table, § Summary of Common Questions – Who Invests my Money? § The Investments of the Variable Annuity Account; and § Investment Requirements. We believe the blacklining accurately reflects the differences outlined above. In addition to the material and non-material changes previously described, certain stylistic, editorial and clarifying changes and enhancements were made. Any questions or comments regarding this filing may be directed to my attention at 860-466-1222.Thank you for your assistance. Sincerely, /s/ Scott C. Durocher Scott C. Durocher Counsel Enclosures
